DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 5, 7-10, 12, 17, 19-21, 25, 27-29, 33 in the reply filed on 08/26/2022 is acknowledged.
Claims 44, 45, 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022.
Election of species of SEQ ID NOs: 428 and 2540 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7-10, 17, 19-21, 25, 27-29, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thess (WO 2013/143700, October 2013) and in further view of Doudna et al (US 2014/0068797, March 2014).
Concerning claims 1, 3 and 17 Thess teaches artificial nucleic acids such as mRNAs comprising specific 5’UTR and 3’UTR elements, which stabilize the mRNA (see Abstract, bridging paragraph between pages 4 and 5). Such 5’UTR element can be from HSD17B4 gene (see Table 4, Figure 9) and 3’UTR element can be from ALB (albumin) gene (see lines 20-22 on page 48, Table 4, Figure 9), such two elements specifically improve expression of target protein (see lines 3-10 on page 101). Concerning claim 19 Thess teaches that G/C content of the open reading frame of an artificial nucleic acid molecule may be increased compared to the G/C content of the open reading frame of a corresponding wild type sequence, without modification of amino acid sequence (see lines 20-30 on page 65). Concerning claim 20 Thess teaches that artificial nucleic acid can comprise a 5’-cap (see lines 31-32 on page 57). Concerning claim 21 Thess teaches that artificial nucleic acid can comprise a histone stem-loop (see lines 27-30 on page 62). Concerning claim 25 Thess teaches that artificial nucleic acid can comprise a poly(A) sequence comprising 60-100 adenine nucleotides (see lines 17-22 on page 61). Concerning claim 27 Thess teaches that artificial nucleic acid can comprise in 5’-3’ direction 5’-cap, 5’UTR element, coding sequence (ORF), 3’UTR element, poly(A) tail (see lines 5-7 on page 65). Concerning claim 28 Thess teaches that artificial nucleic acid can be a part of composition comprising pharmaceutically acceptable excipient (see lines 20-21, 29-30 on page 73). Concerning claim 29 Thess teaches that artificial nucleic acid can be complexed with cationic lipids (see bridging paragraph between pages 74-75, lines 25-30 on page 76). Concerning claim 33 Thess teaches a kit comprising artificial nucleic acid and pharmaceutically acceptable solution (see lines 26-32 on page 84).
Thess does not teach artificial nucleic acid comprising coding sequence of CRISPR-associated protein such as Cas9 or comprising amino acid sequence of SEQ ID NO: 428 and further encoding nuclear localization signal (NLS) or KRAB effector domain.
Doudna et al teach methods of modulating transcription by administering nucleotide sequence encoding Cas9 protein (see paragraphs [0008, 0012]), such protein can be of SEQ ID NO: 2 (see paragraph [0009]), identical to instant SEQ ID NO: 428, such protein-encoding sequence can further comprise NLS (see paragraph [0241]) or KRAB effector domain (see paragraph [0419]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify encoding sequence for Cas9 protein taught by Doudna et al by features taught by Thess, arriving at instant invention. One of the ordinary skill in the art would be motivated to do so in order to stabilize and improve expression of Cas9 protein taught by Doudna et al using features taught by Thess.

Claim(s) 1, 5, 7-10, 17, 19-21, 25, 27-29, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlake et al (WO 2017/036580, March 2017) and in further view of Doudna et al (US 2014/0068797, March 2014).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Concerning claims 1, 5 and 17 Schlake et al teach artificial nucleic acids such as mRNAs comprising specific 5’UTR and 3’UTR elements, which stabilize the mRNA (see Abstract, bridging paragraph between pages 4 and 5). Such 5’UTR element can be from NOSIP gene (see lines 3-10 on page 226) and 3’UTR element can be from PSMB3 gene (see lines 4-8 on page 223), such two elements improve expression of target protein (see lines 4-8 on page 223, lines 3-13 on page 226). Concerning claim 19 Schlake et al teach that G/C content of the open reading frame of an artificial nucleic acid molecule may be increased compared to the G/C content of the open reading frame of a corresponding wild type sequence, without modification of amino acid sequence (see lines 21-31 on page 132). Concerning claim 20 Schlake et al teach that artificial nucleic acid can comprise a 5’-cap (see lines 1-3 on page 143). Concerning claim 21 Schlake et al teaches that artificial nucleic acid can comprise a histone stem-loop (see lines 14-15 on page 126). Concerning claim 25 Schlake et al teach that artificial nucleic acid can comprise a poly(A) sequence comprising 60-100 adenine nucleotides (see lines 13-20 on page 121). Concerning claim 27 Schlake et al teach that artificial nucleic acid can comprise in 5’-3’ direction 5’-cap, 5’UTR element, coding sequence (ORF), 3’UTR element, poly(A) tail (see lines 5-8 on page 131). Concerning claim 28 Schlake et al teach that artificial nucleic acid can be a part of composition comprising pharmaceutically acceptable excipient (see lines 21-22, 31-32 on page 158). Concerning claim 29 Schlake et al teach that artificial nucleic acid can be complexed with cationic lipids (see lines 10-15 on page 160). Concerning claim 33 Schlake et al teach a kit comprising artificial nucleic acid and pharmaceutically acceptable solution (see bridging paragraph between pages 180-181).
Schlake et al do not teach artificial nucleic acid comprising coding sequence of CRISPR-associated protein such as Cas9 or comprising amino acid sequence of SEQ ID NO: 428 and further encoding nuclear localization signal (NLS) or KRAB effector domain.
Doudna et al teach methods of modulating transcription by administering nucleotide sequence encoding Cas9 protein (see paragraphs [0008, 0012]), such protein can be of SEQ ID NO: 2 (see paragraph [0009]), identical to instant SEQ ID NO: 428, such protein-encoding sequence can further comprise NLS (see paragraph [0241]) or KRAB effector domain (see paragraph [0419]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify encoding sequence for Cas9 protein taught by Doudna et al by features taught by Schlake et al, arriving at instant invention. One of the ordinary skill in the art would be motivated to do so in order to stabilize and improve expression of Cas9 protein taught by Doudna et al using features taught by Schlake et al.

Improper Markush Rejection
Claims 1 and 12 are rejected on the judicially-created basis that they contain an
improper Markush grouping of alternatives. See In re Harnisch, 681 F.2d 716, 121-22 (CCPA
1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a
substantial structural feature and a common use that flows from the substantial structural
feature.
The members of the improper Markush grouping do not share a substantial feature
and/or a common use that flows from the substantial structural feature for the following
reasons:
Sequences as recited in claim 12 do not share any common structural feature; 
Sequences as recited in claim 12 do not share a common use, because they are coding sequences of different nucleic acids. 
In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as
a common use that flows from the substantial structural feature, or present a sufficient
showing that the species recited in the alternative of the claims(s) in fact share a substantial
structural feature as well as a common use that flows from the substantial structural feature.

This is a rejection on the merits and may be appealed to the Board of Patent Appeals
and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Amending claims by limiting them to sequences of SEQ ID NOs: 2540-2553
 will overcome the rejection.

Allowable Subject Matter
SEQ ID NOs: 2540-2553 as claimed in claim 12 are free of prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-10, 17, 19-21, 25, 27-29, 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 12, 25, 26, 28, 29, 34-37, 50, 81, 82 of copending Application No. 16/523,214 in view of Thess, above, and in further view of Doudna et al, above. Claims from ‘214 recite artificial nucleic acid, which 3’UTR is derived from GNAS gene, similar to instant claims. Teachings of Thess and Doudna et al are discussed above. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify encoding sequence for Cas9 protein taught by Doudna et al by features taught by Thess and as claimed in ‘214, arriving at instant invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635